Jackson, Judge.
This was a suit on a bank check for $508.00, dated 1st of May, 1862. The check was given for services as overseer for the preceding year; the check was presented for payment in the fall, and payment was refused, except in Confederate *258money. The jury found for plaintiff $254.00 ; the defendant moved for a new trial; the motion was overruled, and defendant excepted.
1. The first question is, was it admissible to prove the insolvency of the bank by general reputation? We think it was not —13 Ga., 417. Besides, it was admitted by the defendant, in his own testimony, that the bank, after the war, paid, or could pay, fifty cents on the dollar, and the evidence was offered to prove the insolvency of the bank, by reputation, after the war.
2. The next question is, was the receipt of the check payment until it was itself paid? The Code says, in express terms, that it was not — Code, §2867. We think this provision but codified the law as it stood before in Georgia. We are also of the opinion that the reasonableness of the time of presentation of this check was properly left to the jury under the circumstances, the country being then at war, and the pursuits of peace more or less interrupted. Besides, the jury reduced the check largely, and thus it appears that it found the time unreasonable, and made the plaintiff pay damages therefor. So, in regard to the question of the burden of proof being on plaintiff to show that defendant was not damaged, the jury found that he was damaged, and by reducing the recovery fixed the damage.
3. The main question is, was the verdict right, or has the plaintiff in error showed that it was wrong ? The principal and interest, at the time of the verdict, was over $1,000.00. The jury reduced it to $254, making plaintiff pay damage to the amount of over $750.00; or they made him forfeit one half the principal and all the interest. The defendant ought not to complain; the plaintiff never got one cent from the check, and we think the jury has made him lose enough.
Judgment affirmed.